 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    BENNETT GRIMES,                                  Case No. 2:19-cv-00663-GMN-EJY
12                       Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Respondents having filed a motion for extension of time (third request) (ECF No. 14), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for extension of time (third

20   request) (ECF No. 14) is GRANTED. Respondents will have up to and including February 3,

21   2020, to file an answer or other response to the petition (ECF No. 7).

22          DATED: January 7, 2019
23                                                                ______________________________
                                                                  GLORIA M. NAVARRO
24                                                                Chief United States District Judge
25

26
27

28
                                                       1
